Lundberg Stratton, J.,
dissenting. I respectfully dissent for the reasons set forth in the dissenting opinions in Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 252-255, 725 N.E.2d 261, 267-269.
I do not believe that Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 33, 723 N.E.2d 97, 103, correctly disposes of appellant’s second proposition of law that challenges the validity of a named-driver exclusion in a contract of insurance. However, to the extent that the majority considers Moore applicable, I respectfully dissent for the reasons set forth in my opinion in Moore. Id., 88 Ohio St.3d 27, 33, 723 N.E.2d 97, 103.
Cook, J., concurs in the foregoing dissenting opinion.